Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the die holding member” and “of temperature controlling member” lack antecedent basis clarity.  The Examiner suggests the following amendments: “a die holding member” and “of the temperature controlling member”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-2, 4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini (US 2,897,541) in view of Burrafato et al. (US 4,913,863).
Orsini (US 2,897,541) disclose an extrusion molding machine (fig. 1) and a method for producing a molded body by extruding a molding material using the extrusion molding machine (col. 3, lines 41-64)  comprising a molding portion 28, 35, 36, 40 having one end and other end, the one end having a die 40 (broadest reasonable interpretation is a downstream element of the molding portion from which extrudate is discharged; instant fig. 1 shows the die 21 being a downstream element of the molding portion 20 from which extrudate is discharged), the other end being connected to an extrusion port of an extrusion portion 12, the molding portion also comprising a screen 25 arranged therein, wherein the molding portion comprises: two or more temperature controlling members 38 between the screen 25 and the die 40 (see fig. 1);
(Claim 2) wherein the molding portion further comprises a die holding member (fig. 1; the downstream end of element 35 which holds the die 40) that holds the die 40 and can control a temperature (fig. 1 shows a heating strip 38 in the die holding member that is adjacent the die 40).
However, Orsini (US 2,897,541) does not disclose a heat insulating member arranged between the two or more temperature controlling members.
Burrafato et al. (US 4,913,863) disclose an extrusion molding machine (fig. 1) comprising a molding portion 10, 24, 26 having one end and other end, the one end having a die 26, the other end being connected to an extrusion port of 22 an extrusion portion 18, wherein the molding portion comprises: two or more temperature controlling members 10a, 10b, 10c; and a heat insulating member 56 arranged between the two or more temperature controlling members (figs. 1-3; col. 3, line 51, to col. 5, line 26; the seals 56 serve to thermally insulate the die spools 10a-10c from one another enabling more accurate control to be exercised over individual ones of the die spools 10a-10c).
It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify the machine of Orsini (US 2,897,541) with a heat insulating member arranged between the two or more temperature controlling members, as disclosed by Burrafato et al. (US 4,913,863), because such a modification is known in the art and would enable more accurate control to be exercised over individual ones of the temperature controlling members.
	As to claim 4, Burrafato et al. (US 4,913,863) further discloses that the temperature controlling members are die spools (drums) 10a-10c through which through which a fluid can flow (figs. 1-3; col. 4, line 22, to col. 6, line 2, jackets 72a-72c may be heating or cooling jackets in which a suitable heat exchange fluid circulates).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the temperature controlling members to be drums, as recited by Burrafato et al. (US 4,913,863), because such a modification is known in the art and would provide an alternative configuration for the temperature controlling members known to be operable in the art.
3. The extrusion molding machine according to claim 1, wherein the molding portion has a diameter increased part between the other end and the screen, and the diameter increased part is provided with a temperature controlling member.
	As to claim 6, Burrafato et al. (US 4,913,863) further discloses including controlling the two or more temperature controlling members to different temperatures (col. 5, lines 56-60, decreasing temperature gradient achieved by the die spools having decreasing (different) temperatures).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method by controlling the two or more temperature controlling members to different temperatures, as disclosed by Burrafato et al. (US 4,913,863), because such a modification is known in the art and would enable differential temperature gradients in the extrusion material.
	As to claim 7, Orsini (US 2,897,541) further discloses controlling the temperature controlling members to heat the molding portion to keep the extrusion material in a substantially fluid state (col. 2, lines 59-61).  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the method wherein the die holding member is controlled to the same temperature as that of the temperature controlling member located at the most downstream of the two or more temperature controlling members because such control would have been found in view of the teachings of Orsini (US 2,897,541) to maintain the extrusion material in a substantially fluid state (depending upon processing conditions, the temperatures can be controlled to be the same or different as long as the extrusion material is maintained in a substantially fluid state).
Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orsini (US 2,897,541) in view of Burrafato et al. (US 4,913,863) as applied to claims 1-2, 4 and 6-7 above, and further in view of Tajima et al. (US 2016/0001460).
Orsini (US 2,897,541) and Burrafato et al. (US 4,913,863) do not disclose the limitations of claims 3 and 5.
	Tajima et al. (US 2016/0001460) discloses an extrusion molding machine for producing a ceramic molding body [0001] including a molding portion 30 having a diameter increased part 32 between an end of the molding portion 30 connected to an extrusion port of an extrusion section 10, 20 AND a screen 34.
 	It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the machine to produce a ceramic molded body because it is known in the art that various materials can be extruded including ceramic material, as disclosed by Tajima et al. (US 2016/0001460), OR to further modify the molding portion with a diameter increased part, as disclosed by Tajima et al. (US 2016/0001460), because such a modification is known in the art and would provide an alternative configuration for the machine known to be operable in the art.  As to the diameter increased part being provided with a temperature controlling member, both Orsini (US 2,897,541) and Burrafato et al. (US 4,913,863) disclose placing temperature controlling members along the length of the molding portion to enable temperature control of the extrusion material in the molding portion prior to extrusion.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/447,476 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-3 and 5 are fully encompassed by claims 1-13 of the reference application.  Note that the control temperature limitations of claims 6-7 would have been found in finding operable temperatures in view of finding appropriate temperatures (same or different) as recited by claims 11-13 of the reference application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/447,476 in view of Burrafato et al. (US 4,913,863). Burrafato et al. (US 4,913,863) is applied as above.  It would have been obvious to one of ordinary skill in the art, at the time the invention was made, to further modify the temperature controlling members to be drums, as recited by Burrafato et al. (US 4,913,863), because such a modification is known in the art and would provide an alternative configuration for the temperature controlling members known to be operable in the art.
This is a provisional nonstatutory double patenting rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hartland (US 2,702,408) discloses an extrusion molding machine having temperature controlling members along its length (figs. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S LEYSON whose telephone number is (571)272-5061. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Xiao Zhao can be reached on 5712705343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.S.L/Examiner, Art Unit 1744                                                                                                                                                                                                        
/XIAO S ZHAO/Supervisory Patent Examiner, Art Unit 1744